DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-55 and 64-68, drawn to a subcombination for a device for performing an ophthalmic procedure in an eye with an aspiration pump comprising a camshaft extending along a longitudinal axis and having a plurality of lobed cams, tubing extending parallel to the longitudinal axis, and a plurality of cam followers driven by the cams of the camshaft to move in a plane perpendicular to the longitudinal axis to sequentially compress the tubing in the reply filed on 07/08/2022 is acknowledged.
According to amendment filed on 7/8/2022, Claims 56-63 have been cancelled, and claim 66 has been amended. Currently, claims 1-55 and 64-68 are pending and are being examined.
Drawings
The drawings are objected to because figure 11B including underlined reference number(s) (e.g. 244 in Fig.  11B) is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, “the pump” should read “the aspiration pump”
Appropriate correction is required.
In claim 15, “when an open configuration” should read -wherein an open configuration-
In claim 64, “whereas the reciprocating motion” should read -wherein the reciprocating motion-
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism configured to operatively couple with the camshaft, wherein the drive mechanism is configured to rotate the camshaft” in claims 23-24, 26-27 and 64.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this instance, a “drive mechanism” will be interpreted as having a motor with or without a gearbox or gearhead, a motor adaptor, and a drive shaft (see paragraph 0091 of the specification), or structural equivalents in the art.
the corresponding structure of “a drive mechanism” (claim 23-24 and 26)  described in the specification in paragraph 0091, includes at least a motor or structural equivalents in the art.
the corresponding structure of “a drive mechanism” (claim 27)  described in the specification in paragraph 00118, includes at least a camshaft, a coupler and a cam assembly that converts rotary motion of the camshaft into linear motion, and
the corresponding structure of “a drive mechanism” (claim 64)  described in the specification in paragraph 00147 and claim 65, includes at least a gear train and concentric, coaxial drive shafts.
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, 15, 19-22, 26, and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “less than about 3 cc/minute”, and claim 6 recites the limitation “up to about 25 cc/minute”. “less than about” makes it unclear as to if the limitation goes above or below 3 cc/minute. For the purpose of examination, the limitation will be interpreted as -less than 3 cc/minute-
Claim 6 recites the limitation “up to about 25 cc/minute”. “Up to about” makes it unclear as to if the limitation goes above or below 25 cc/minute. For the purpose of examination, the limitation will be interpreted as -up to 25 cc/minute-
Claim 10 recites the limitation “no more than about 3 mm.” “no more than about” makes it unclear as to if the limitation goes above or below 3 mm. For the purpose of examination, the limitation will be interpreted as -no more than 3 mm-
Claim 15 recites the limitation “a side opening near its distal end region configured to create two cuts”. However, it is generally unclear as to how an opening creates a cut. For the purpose of examination, the limitation will be interpreted as -a side opening near its distal end region, wherein an inner perimeter of the side opening is configured to create two cuts-
Claims 19 and 20 recite the limitations “up to about 5000 cuts per minute” and “up to about 7500 cuts per minute”, respectively. “Up to about” makes it unclear as to if the limitation goes above or below 5000 cuts per minute or 7500 cuts per minute, respectively. For the purpose of examination, the limitations will be interpreted as -up to 5000 cuts per minute- and -up to 7500 cuts per minute-
Claim 21 recites the limitation “the input from the pump”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as - an input from the pump-
Claim 22 is rejected by virtue of being dependent on claim 21
Claim 26 recites the limitation “at least about 3:1, 4:1, 5:1, 6:1, up to about 30:1”. “at least about” and “up to about” makes it unclear where the metes and bounds of the ranges recited in the limitation are. For the purpose of examination, the limitation will be interpreted as -at least 3:1, 4:1, 5:1, 6:1, up to 30:1-
Claim 50 recites the limitation “a helical driven needle”. While the limitation is given support within the written description (paragraph 0011, “The bleed valve can be a needle valve having a helical driven needle”), it is not immediately clear what a “helical driven needle” is within the context of the specification. For the purpose of examination, a “helical driven needle” will be interpreted as a needle that has a helical structure, such as a spring, act upon it.
Claim 54 recites the limitation “less than about 20% of a trigger stroke”. “Less than about” makes it unclear as to if the limitation goes above or below 20% of a trigger stroke. For the purpose of examination, the limitation will be interpreted as -less than 20% of a trigger stroke-.
Claims 51-55 are also rejected by virtue of being dependent on claim 50.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourne (US 20150125328).
Regarding claim 1, Bourne discloses a device for performing an ophthalmic procedure in an eye (abstract), the device comprising: 
a hand-held portion 150 (fig. 6, “surgical hand-piece 150”, paragraph 0034); 
an elongate member 167 extending from a distal end region of the hand-held portion 150 (fig. 5, phacoemulsification tip 167, paragraph 0035) the elongate member comprising a lumen 165 and an opening near a distal end region of the elongate member (paragraph 0049, “biological material received from the eye through central lumen 165 or phacoemulsification tip 167 travels through surgical component 160 and farther away from the eye via central lumen 168” NOTE: transporting material from the eye to the inside of the device suggests an opening to allow material to enter the device from the eye, see paragraph 0004, “The resulting fragments are aspirated out of the eye through the cutting needle”); and 
an aspiration pump 170 within the hand-held portion 150 in fluid communication with the opening of the elongate member (fig. 6, pump component 170 of hand-piece 150), wherein the aspiration pump comprises: 
a camshaft 172 extending along a longitudinal axis and having a plurality of lobed cams (fig. 6, “rotating element 172”, paragraph 0041, “The rotating element may function as a peristaltic-type pump to cause flow of irrigating fluid and/or biological material through the distal tip 166); 
tubing 198, 200 extending parallel to the longitudinal axis (fig. 5, “flexible tubular components 198, 200”, paragraph 0026, “flexible tubing through which irrigating fluid and biological material (e.g., lens fragments) are aspirated away from the patient”); and 
a plurality of cam followers driven by the cams of the camshaft 172 to move in a plane perpendicular to the longitudinal axis to sequentially compress the tubing 198, 200 (paragraph 0042, “Because rotating element 172 is a scroll, multiple portions thereof may be simultaneously in contact with the flexible tubular structure”,).  
Claim 2, Bourne discloses wherein the tubing comprises a proximal flow path 206 that splits into a pair of peripheral tubes 198, 200 positioned on either side of the camshaft (paragraph 0051, “Central section 206 may be a unified section of the flexible tubular structure 199… The bifurcated section may include flexible tubular components 198, 200”), the pair of peripheral tubes combine distal to a pumping manifold (fig. 5, flexible tubular structure 199 with central section 206 and bifurcates into flexible tubular components 198, 200, see paragraph 0051) to form a distal flow path 202 in fluid communication with the lumen of the elongate member (paragraph 0053, “Once fluid and/or biological material has travelled from distal portion 186 to proximal portion 184 via flexible tubular components 198, 200, the fluid and/or biological material may proceed to channel 202”).  
Regarding claim 7, Bourne discloses wherein the elongate member 167 is movable in a reciprocating motion relative to the hand-held portion (paragraph 0035, “vibration of a phacoemulsification tip 167” NOTE: vibration is defined as ‘oscillating or recipricating of a rigid or elastic body’ by Dictionary.com, see attached definition NPL., thereby creating a reciprocating motion relative to the hand-held portion, see paragraph 0054 of application specification, “’oscillate’ or ‘oscillating movements’ can include any periodic, repetitive movement that occurs according to a pattern and need not be sinusoidal”, also see attached definition).  
Regarding claim 8, Bourne discloses wherein the elongate member is configured for lens emulsification  (paragraph 0035, “phacoemulsification tip 167”).
Regarding claim 23, Bourne discloses a device further comprising a drive mechanism 171 configured to operatively couple with the camshaft, wherein the drive mechanism is configured to rotate the camshaft (fig. 5, motor 171 operating rotating element 172, paragraph 0055, also see paragraph 0057, “As rotating element 172 rotates” NOTE: ergo, the motor 171 operates the rotating element 172 by rotating it).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Stoller (US 5788667)
Regarding claim 3, Bourne discloses wherein the plurality of cam followers sequentially compressing the pair of peripheral tubes (paragraph 0041, “the rotating element (e.g., scroll) slides along an squeezes portions of the flexible tubular structure.”), but is silent to wherein this creates a substantially non-pulsatile aspiration.  
However, Stoller teaches a tool for performing surgery on an eye (abstract) wherein the aspiration pump works at a non-pulsatile flow (col. 5, lines 12-19, “non-fluctuating aspirating vacuum force”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration disclosed in Bourne such that it creates a substantially non-pulsatile aspiration, as taught by Stoller, for the purpose of providing a suitable means of reducing traction on the retina that would lead to the formation of retinal breaks and/or bleeding (see Stoller, col. 1, lines 61-65, “Pulsatile vitreous flow can create traction on the retina leading to the formation of retinal breaks and/or bleeding.”).
Regarding claims 4-6, as best understood by the examiner, Bourne, as modified by Stoller, discloses wherein the aspiration is substantially non-pulsatile (see Stoller, abstract), but is silent to wherein the substantially non-pulsatile aspiration is less than about 3 cc/minute, to wherein the substantially non-pulsatile aspiration is between 3 cc/minute to about 10cc/minute, and is silent to wherein the substantially non-pulsatile aspiration is greater than 10 cc/minute up to about 25 cc/minute.
However, Stoller teaches wherein vacuum rates can be regulated by known electronic means (col. 7, lines 22-35, “The two vacuum suction flow rates and fluid jet flow are monitored and regulated by any known electronic means in the console unit”), and thereby allows the user to choose an aspiration rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substantially non-pulsatile aspiration disclosed in Bourne in view of Stoller such that it is less than 3 cc/minute, between 3 cc/minute to about 10cc/minute, or greater than 10 cc/minute up to about 25 cc/minute for the purpose of providing a suitable range of values that can be used to properly aspirate biological material away from the eye (see Bourne, paragraph 0049, “biological material received from the eye through central lumen 165 of phacoemulsification tip 167 travels… father away from the eye via central lumen 168”), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne.
Regarding claims 9-10, as best understood by the examiner, Bourne discloses wherein the elongate member 167 inherently has a cross-sectional diameter, but is silent to teach wherein the elongate member has a maximum cross-sectional diameter of about 1.25 mm and a maximum cross-sectional diameter that is no more than about 3 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member disclosed in Bourne such that is has a maximum cross-sectional diameter of about 1.25 mm or no more than about 3 mm for the purpose of providing a suitable size for the elongate member to perform phacoemulsification and since it has been held that discovering an optimum value for a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Farley (US 20160135991)
Regarding claim 11, Bourne discloses an elongate member (fig. 6, phacoemulsification tip 167), but fails to teach wherein the elongate member is a vitrectomy probe that is between 20 gauge and 27 gauge.  
However, Farley teaches a device for eye surgery (abstract, “vitrectomy”) wherein the elongate member 112 is a vitrectomy probe (fig. 3, vitrectomy probe 112 with cutter 150 and outer cutting tube 152, see paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elongate member disclosed in Bourne for the vitrectomy probe taught in Farley for the purpose of providing a suitable structure that can perform an alternative surgical procedure of vitrectomy that can prevent traction on the retina (see Farley, paragraph 0002, cutting and removing the vitreous must be done with great care to avoid traction on the retina, the separation of the retina from the choroid, a retinal tear, or, in the worst case, cutting and removal of the retina itself”).
Bourne, as modified by Farley, discloses wherein the vitrectomy probe inherently has a thickness or gauge, but is silent to wherein the vitrectomy probe is between 20 gauge and 27 gauge.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vitrectomy probe disclosed in Bourne in view of Farley such that the vitrectomy probe is between 20 gauge and 27 gauge for the purpose of providing a suitable size for the vitrectomy probe to properly cut ophthalmic tissue (see Farley, paragraph 0002), since it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Bourne fails to teach wherein the elongate member is configured to slide reciprocally within an outer tube that is fixedly coupled within an interior of the hand-held portion.  
However, Farley teaches a device for eye surgery (abstract, “vitrectomy”) wherein the elongate member 154 is configured to slide reciprocally with an outer tube 152  (figs. 9A-9B, cutter 154 sliding within outer cutter tube 152 in the distal motion 416, see paragraph 0054) that is fixedly coupled within an interior of the hand-help portion 112 (fig. 3, outer cutter tube 152 coupled to interior of vitrectomy probe 112, also see abstract, “vitrectomy probe includes a hand-graspable body and an outer tube extending from the hand-graspable body”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Bourne such that the elongate member is configured to slide reciprocally within an outer tube that is fixedly coupled within an interior of the hand-held portion, as taught by Farley, for the purpose of providing a suitable structure that allows the inner cutting tube and the outer cutting tube cooperate with other to cut vitreous and/or membranes (see Farley, paragraph 0003), thereby allowing the relevant material to be cut more efficiently 
Regarding claim 13, Farley discloses wherein a distal tip of the elongate member 154 forms a cutting edge 406 (fig. 4, distal side tip 406 of cutter 154, paragraph 0038, “The distal and proximate sides 504, 502 of the tip 406 may include cutting edges”).  
Regarding claim 14, Farley discloses wherein the outer tube 152 comprises an opening  408 through a side wall (fig. 4, “outer port” of outer cutting tube 152, paragraph 0037).  
Regarding claim 15, as best understood, Farley discloses wherein the elongate member 154 further comprises a side opening 404 near its distal end region (fig. 4, inner port 404, paragraph 0038), configured to create two cuts in concert with the outer tube (fig. 5, inner cutting tube 154 has cutting edges 502 and 502 that cut in concert with cutting edge of outer tube, see paragraph 0038, “the distal and proximate sides 504, 502, of the tip 406 may include cutting edges which, when moving with respect to the cutting edges of the outer port 408, cooperate to cut material such as tissue” NOTE: thus the opening 404 is configured to create two cuts: one from cutting edge 504, the other from cutting edge 502.) 
Regarding claim 17-20, as best understood by the examiner, Bourne discloses wherein the elongate member is configured to oscillate (paragraph 0035, “vibration of a phacoemulsification tip 167” NOTE: vibration is defined as oscillating of a rigid or elastic body by Dictionary.com, see attached definition NPL.) or reciprocating motion of the elongate member, thereby creating a reciprocating motion relative to the hand-held portion, see paragraph 0054 of application specification, “’oscillate’ or ‘oscillating movements’ can include any periodic, repetitive movement that occurs according to a pattern and need not be sinusoidal”.), but fails to teach wherein the elongate member is configured to oscillate to cut tissue, and wherein the elongate member is configured to oscillate at 300 cuts per minute, 500-600 cuts per minute, up to 5000 cuts per minute, and up to about 7500 cuts per minute.
However, Farley teaches a device for ophthalmic procedures (abstract) wherein the elongate member 154 is configured to oscillate to cut tissue (fig. 9A-9B, “cutting tube 154”, paragraph 0034, “Generally, the inner cutting tube 154 oscillates within the outer cutting tube 152 in response to the probe actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member disclosed in Bourne such that it is configured to oscillate to cut tissue, as taught and suggested by Farley, for the purpose of providing a suitable means of performing an alternative ophthalmic procedure of vitrectomy (see Farley, paragraph 0001) as opposed to the procedure of phacoemulsification disclosed in Bourne.
Bourne, as modified by Farley, is silent to wherein the elongate member is configured to oscillate at 300 cuts per minute, 500-600 cuts per minute, up to 5000 cuts per minute, or up to about 7500 cuts per minute.
However, Farley teaches wherein a control can change the frequency of oscillation (paragraph 0027, “the controller 126 controls operation of both the driver 122 and various aspects of the probe 122, including the frequency of oscillation”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member to be configured to oscillate at 300 cuts per minute, 500-600 cuts per minute, up to 5000 cuts per minute, or up to about 7500 cuts per minute, for the purpose of providing a suitable speed for the elongate member to expediently cut ophthalmic tissue, and since it has been held that discovering an optimum value of a result effective variable (in this case, the cuts per minute of the elongate member) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Bono (US 20160220807)
Regarding claim 16, Bourne discloses wherein the elongate member comprises a proximal opening positioned in a chamber 160 in fluid communication with the aspiration pump 170 (fig. 5, phacoemulsification tip 167 has opening midway through central lumen 165 that communicates with aspiration pump, see paragraph 0049, “Central lumen 165 of phacoemulsification tip 167 is sown to be aligned with central lumen 168 of surgical component 160 such that phacoemulsification tip 167 and surgical component 160 are in fluid communication. Irrigating fluid and/or biological material received from the eye through central lumen 165 of phacoemulsification tip 167 travels through surgical component 160 and farther away from the eye via central lumen 168” NOTE: the biological material received from the eye is drawn farther away via the pump component 170), but fails to teach wherein the elongate member comprises a proximal opening positioned within a chamber of a vacuum manifold in fluid communication with the aspiration pump.
However, Bono teaches a suction apparatus (abstract) wherein a suction cannula 18 comprises a proximal opening positioned within a chamber of a vacuum manifold in fluid communication with the aspiration pump (fig. 5, cannula 18 with opening at end of cannula channel 36 leading into front manifold 28: one section for vacuum suction, and the other for irrigation fluid, see paragraph 0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Bourne such that the elongate member comprises a proximal opening positioned within a chamber of a vacuum manifold, as taught by Bono, for the purpose of providing a suitable structure that allows for an irrigation source to be used for irrigation along with suction at the same time without using multiple tools to do so (see Bono, paragraph 0003, “On some occasions, it is beneficial to provide irrigation and suction at the same time. Health care provisional often handle multiple tools at a time, leaving only a single hand to operate each tool.)
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Smith (US 20120078181)
Regarding claim 21, Bourne discloses wherein an input from the pump achieves an output of the elongate member configured for vitrectomy (NOTE: an output configured for vitrectomy is interpreted as an output capable of vacuuming vitreous humor. Because the aspiration pump in Bourne is meant for ophthalmic procedures, the input of the pump achieves a suction output of the elongate member configured for vitrectomy), but fails to teach the device further comprising a gear box configured to amplify the input from the pump 
However, Smith teaches that the use of a gear box 394 to amplify the input of a motor 358 used in a pump (fig. 19, planetary gear box 394 with motor 358 used in a pump module 204, paragraph 0300, “The planetary gearbox 394 may be selected to withstand gearform loads of 10 mNm output torque at the motor 358, and may have a 256:1 gear ratio) is well known in the art.
Smith is considered analogous art because it pertains to a pump used within the art of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Bourne such that the device further comprises a gear box configured to amplify the input from the pump, as taught and suggested by Smith, for the purpose of providing a suitable means of increasing suction input through mechanical advantage.
Regarding claim 22, Smith discloses wherein the gear box 394 is a planetary gear box (paragraph 0300, “planetary gear box 394).
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Timm (US 20110290854).
Regarding claim 24, Bourne fails to teach the device further comprising gearing to ramp up input from the drive mechanism.  
However, Timm teaches using gearing to ramp up the input form a drive mechanism (paragraph 0215, external input shaft 285 and output shaft 286 can rotate in a ratio different than 1:1… output shaft 286 can rotate at a faster speed than the external input shaft 285 when they are mated via pinions 292”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Bourne to include gearing to ramp up input from the drive mechanism, as taught by Timm, for the purpose of increasing the speed of the cutting member to create more cuts per minute (see Timm, paragraph 0215, “as a result, cutting member 96 can be translated at a faster rate when external input shaft 285 is operably engaged with output shaft 286 than when internal input shaft 284 is operably engaged with output shaft 286”).
Regarding claim 26, Bourne, as modified by Timm, discloses an input from the drive mechanism (see Bourne, fig. 5, motor 171 operating rotating element 172, paragraph 0055, also see paragraph 0057, “As rotating element 172 rotates” NOTE: ergo, the motor 171 provides an input) and wherein the gearing ratio is different than 1:1 (see Timm, paragraph 0215), but is silent to wherein the input from the drive mechanism is about 140 RPMs and the gearing has a ratio that is at least about 3:1, 4:1, 5:1, 6:1, up to about 30:1.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input from the drive mechanism disclosed in Bourne to be about 140 RPMs for the purpose of providing a suitable speed that allows the cutting mechanism to cut at a suitably fast speed in order to cut tissue, and since it’s been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gearing ratio disclosed in Bourne in view of Timm such that it is at least 3:1 for the purpose of providing a suitable ratio that allows the cutting mechanism to oscillate at a suitably fast speed (see Timm, paragraph 0215, “as a result, cutting member 96 can be translated at a faster rate when external input shaft 285 is operably engaged with output shaft 286 than when internal input shaft 284 is operably engaged with output shaft 286”), and since it’s been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 25 is rejected under 35 U.S.C 103 as being unpatentable over Bourne in view of Timm, and further in view of Stoller
Regarding claim 25, Bourne discloses wherein the camshaft of the aspiration pump rotates (fig. 5, motor 171 operating rotating element 172, paragraph 0055, also see paragraph 0057, “As rotating element 172 rotates” NOTE: ergo, the motor 171 operates the rotating element 172 by rotating it) but is silent wherein the camshaft of the aspiration pump rotates at a fixed rate to deliver between about 15 cc/minute and 30 cc/minute of aspiration potential.
However, Stoller teaches operation of the pump at a fixed rate (col. 5, lines 12-19, “non-fluctuating aspirating vacuum force”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camshaft of the aspiration pump disclosed in Bourne to rotate at a fixed rate for the purpose of providing a suitable means of reducing traction on the retina that would lead to the formation of retinal breaks and/or bleeding (see Stoller, col. 1, lines 61-65, “Pulsatile vitreous flow can create traction on the retina leading to the formation of retinal breaks and/or bleeding.”).
Bourne, as modified by Stoller, is silent to wherein the fixed rate to deliver between about 15 cc/minute and 30 cc/minute.
However, Stoller teaches wherein vacuum rates can be regulated by known electronic means (col. 7, lines 22-35, “The two vacuum suction flow rates and fluid jet flow are monitored and regulated by any known electronic means in the console unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camshaft of the aspiration pump disclosed in Bourne in view of Stoller to rotate a fixed rate to deliver between about 15 cc/minute and 30 cc/minute of aspiration potential, for the purpose of providing a suitable vacuum force that assists in removing lens material, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 46-49 are rejected under 35 U.S.C. 102 as being unpatentable over Bourne in view of Kee (US 5337780) and Herskovic (US 20140360494).
Regarding claim 46, Bourne fails to teach the instrument further comprising a bleed valve functionally coupled to an input of the hand-held portion, the bleed valve configured to modulate effective flow rate of the aspiration pump through the lumen of the elongate member.  
However, Kee teaches a suction control valve for a suction device (abstract) comprising a bleed valve 10 functionally coupled to an input 18 (fig. 2, suction control valve 10 with button 18, “when in the first or open position, the actuator 18 allows a bleed of suctioned atmospheric air to pass into the valve 10 through the cap bleed opening 49”), the bleed valve configured to modulate effective flow rate of the aspiration pump through the lumen (abstract, “first position in which the primary access is closed against suction pressure therethrough, to a second position in which the primary access is open to suction pressure therethrough)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed in Bourne to comprise a bleed valve functionally coupled to an input, the bleed valve configured to modulate effective flow rate of the aspiration pump through the lumen of the elongate member, as taught and suggested by Kee, for the purpose of providing a suitable structure that can be used to control suction pressure applied to the device (see Kee, abstract)
Bourne, as modified by Kee, fails to teach wherein the bleed valve is functionally coupled to an input of the hand-held portion.
However, Herskovic teaches a stylet device (abstract) wherein a valve is actuated by an actuation means or trigger 30 of the hand-held portion (fig. 1, actuation means 30, paragraph 0068, “The pressure relief valve 104 blocks flow through the outlet 138 until the valve is actuated via the actuation means 30”, paragraph 0014, “physical activation means such as a lever, trigger button… the physical activation means placed near the region of the device adapted to be grasped by the user’s hand”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bleed valve disclosed in Bourne in view of Underwood such that the bleed valve is functionally coupled to an input of the hand-held portion, as taught by Herskovic, for the purpose of providing a suitable means of changing the effective flow rate of the aspiration pump without the user needing to change hand position (see Herskovic, paragraph 0014, “allows the anesthesiologist to deliver doses of anesthetic… without needing to change hand position”).
Regarding claim 47, Bourne, as modified by Kee and Herskovic, discloses wherein the input is a trigger configured to be pressed (see Herskovic, fig. 1, actuation means 30 is a trigger, see paragraph 0014, also see Kee, button 18).  
Regarding claim 48, Kee discloses wherein an open configuration of the bleed valve siphons substantially all aspiration generated by the aspiration pump away from the lumen of the elongate member (col. 7, lines 16-25, “When in the first or open position, the actuator 18 allows a bleed of suctioned atmospheric air to pass into the valve 10”, also see abstract, “first position in which the primary access is closed against suction pressure therethrough”.  
Regarding claim 49, Kee discloses wherein a closed configuration of the bleed valve directs full aspiration generated by the aspiration pump through the lumen of the elongate member (col. 7, abstract, “second position in which the primary access is open to suction pressure therethrough”, “Complete depression of the button 20 causes the pad 50 to seal against seat 35 and block the flow of atmospheric air through bleed channel 52”).  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Kee and Herskovic, and further in view of Underwood (US 20120157908)
Regarding claim 50, Bourne, as modified by Kee, fails to teach wherein the bleed valve is a needle valve having a helical driven needle movable relative to a valve seat in a fluidic channel.  
However, Underwood teaches a vitrectomy probe (abstract) wherein a proportional valve or needle valve 1734 is used in place of a venting control valve (paragraph 0084, “a proportional valve 1734 may be used in place of the venting control valve 1716 to control a cutter port size… the proportional valve 1734 may be a needle valve”), wherein the needle valve 1734 has a helical driven needle (fig. 17, valves 1712, 1714, and 1716 have a return spring that acts upon the valve, with similar structure on proportional valve 1734, and valve 1716 linked to pneumatic line 1706, see paragraph 0078. NOTE: springs are inherently helical, therefore the needle is helically driven.) movable in a fluidic channel (paragraph 0084, “needle valve that may be placed in a closed position, preventing fluid flow” NOTE: thereby implying that the needle of the valve is placed in a fluidic channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bleed valve disclosed in Bourne in view of Kee to be a needle valve having a helical driven needle movable in a fluidic channel, as taught and suggested by Underwood, for the purpose of providing a suitable structure that grants greater control over the bleed port size rate of change and a smooth pressure transition, as opposed to an abrupt change (see Underwood, paragraph 0084).
Bourne, as modified by Kee and Underwood, is silent to wherein the helical driven needle is movable relative to a valve seat in a fluidic channel.
However, one of ordinary skill in the art would appreciate that a needle valve that can be placed in an entirely closed position (see Underwood, paragraph 0084, “needle valve that may be placed in a closed position, preventing fluid flow”) would have a valve seat to allow the valve to be entirely closed.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of Kee, Herskovic, and Underwood, and in further view of Fitzgerald (US 20100030134).
Regarding claim 51, when an open configuration of the needle valve connects the aspiration pump to an irrigation fluid line resulting in minimal aspiration through the lumen of the elongate member.  
However, Fitzgerald teaches a relief valve in an ophthalmic device (abstract) wherein an open configuration of a valve 80 connects the aspiration pump 40 to an irrigation fluid line 50 (paragraph 0024, “an ophthalmic surgical system has both at least one air vent valve and at least one fluid venting valve”) resulting in minimal aspiration through the lumen of the elongate member (paragraph 0004, “linking an irrigation line and an aspiration line of an ophthalmic surgical system so that a negative pressure built inside the aspiration line can be neutralized by irrigation fluid”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle valve such that it connects the aspiration pump to an irrigation fluid line resulting in minimal aspiration through the lumen of the elongate member, as taught and suggested by Fitzgerald, for the purpose of providing a suitable means of relieving negative pressure that prevents post-occlusion surge though the known method of fluid venting, thereby preventing serious damage to a patient’s eye (see Fitzgerald, paragraph 0003, “after the occlusion has been removed, the system can experience what is commonly referred to as a surge”, paragraph 0004, “One way to reduce such risks is to provide a bypass circuit linking an irrigation line and an aspiration line of an ophthalmic surgical system so that a negative pressure build inside the aspiration line can be neutralized by irrigation fluid supplied from an irrigation source. This is commonly referred to as fluid venting.”)
Allowable Subject Matter
Claims 27-45 and 64-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27, Bourne fails to teach wherein the drive mechanism (as interpreted under 112(f), which includes at least a camshaft, a coupler and a cam assembly that converts rotary motion of the camshaft into linear motion)  configured to rotate the camshaft also drives oscillation of the elongate member. 
Charles (US 8298253) teaches a device wherein the drive mechanism drives the oscillation of the elongate member.
However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drive mechanism disclosed in Bourne to simultaneously rotate the camshaft and drive oscillation of the elongate member, as the camshaft is strictly used to operate the pump, and the oscillation of the elongate member is driven by another means.
Claims 28-42 are allowable by virtue of being dependent on claim 27
Regarding claim 43, Bourne fails to teach a cutter switch configured to physically decouple rotation of the camshaft from oscillation of the elongate member. As previously mentioned, the rotation of the camshaft is not linked to the oscillation of the elongate member. While Charles teaches a device wherein the elongate member drives the oscillation of the elongate member, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the drive mechanism disclosed in Bourne to simultaneously rotate the camshaft and drive oscillation of the elongate member, as the camshaft is strictly used to operate the pump, and the oscillation of the elongate member is driven by another means.
Claims 44-45 are allowable by virtue of being dependent on claim 43
Regarding claim 64, Bourne teaches the device further comprising a drive mechanism configured to generate vacuum via the aspiration pump, but fails to teach wherein the drive mechanism (as interpreted under 112(f), which includes at least a gear train and concentric, coaxial drive shafts) is configured to also drive reciprocating motion of the elongate member, whereas the reciprocating motion and vacuum are generated independently by the drive mechanism
Claims 65-68 are allowable by virtue of being dependent on claim 64.
Claims 52-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 52, Bourne, as modified by Kee, Herskovic, Underwood, and Fitzgerald fails to teach wherein a first amount of travel of the trigger away from a resting state activates the aspiration pump, wherein the needle valve remains open so that aspiration from the aspiration pump is not delivered through the lumen of the cutting tube. 
Even assuming arguendo that it would have been obvious to link the trigger for actuating the valve disclosed in Bourne in view of Kee and Herskovic to also activate the aspiration pump, it would not have been obvious to add the feature of the trigger being pushed a distance wherein the aspiration pump activates while the valve remains closed. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger disclosed in Bourne in view of Kee, Herskovic, Underwood, and Fitzgerald such that a first amount of travel of the trigger away from a resting state activates the aspiration pump, wherein the needle valve remains open so that aspiration from the aspiration pump is not delivered through the lumen of the cutting tube.
Claims 53-55 are allowable by virtue of being dependent on claim 52
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785